Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 18 January 1802
From: Jefferson, Thomas
To: Nemours, Pierre Samuel Du Pont de


          
            Dear Sir
            Washington Jan. 18. 1802.
          
          It is rare I can indulge myself in the luxury of philosophy. your letters give me a few of those delicious moments. placed as you are in a great commercial town, with little opportunity of discovering the dispositions of the country portion of our citizens, I do not wonder at your doubts whether they will generally & sincerely concur in the sentiments and measures developed in my message of the 7th. Jany. but from 40. years of intimate conversation with the agricultural inhabitants of my country, I can pronounce them as different from those of the cities, as the inhabitants of any two nations known. the sentiments of the former can in no degree be inferred from those of the latter. you have spoken a profound truth in these words. ‘il y a dans les etats unis un bon sens silencieux, un esprit de justice froide, qui lorsqu’il est question d’emettre un vote couvre les bavardages de ceux qui font les habiles.’ a plain country farmer has written lately a pamphlet on our public affairs. his testimony of the sense of the country is the best which can be produced of the justness of your observation. his words are ‘the tongue of man is not his whole body. so, in this case the noisy part of the community was not all the body politic. during the career of fury and contention (in 1800.) the sedate, grave part of the people were still; hearing all, and judging for themselves, what method to take, when the constitutional time of action should come, the exercise of the right of suffrage.’ the majority of the present legislature are in unison with the agricultural part of our citizens: and you will see that there is nothing in the message, to which they do not accord. some things may perhaps be left undone from motives of compromise for a time, and not to alarm by too sudden a reformation: but with a view to be resumed at another time. I am perfectly satisfied the effect of the proceedings of this session of Congress will be to consolidate the great body of well meaning citizens together, whether federal or republican, heretofore called. I do not mean to include royalists or priests. their opposition is immoveable. but they will be vox et preterea nihil: leaders without followers. I am satisfied that within one year from this time were an election to take place between two candidates, merely republican and federal, where no personal opposition existed against either, the federal candidate would not get the vote of a single elector in the US. I must here again appeal to the testimony of my farmer, who says ‘the great body of the people are one in sentiment. if the federal party, and the republican party, should each of them chuse a convention to frame a constitution of government or a code of laws, there would be no radical difference in the results of the two conventions.’ this is most true. the body of our people, tho’ divided for a short time by an artificial panic, and called by different names, have ever had the same object in view, to wit, the maintenance of a federal, republican government; & have never ceased to be all federalists, all republicans: still excepting the noisy band of royalists inhabiting cities chiefly, & priests both of city & country. when I say that in an election between a republican & federal candidate, free from personal objection, the former would shortly get every vote, I must not be understood as placing myself in that view. it was my destiny to come to the government when it had for several years been committed to a particular political sect, to the absolute and entire exclusion of those who were in sentiment with the body of the nation. I found the country entirely in the enemy’s hands. it was necessary to dislodge some of them. out of many thousands of officers in the US. 9. only have been removed for political principle, & 12. for delinquencies chiefly pecuniary. the whole herd have squealed out, as if all their throats were cut. these acts of justice, few as they have been, have raised great personal objections to me, of which a new character would be clear. When this government was first established, it was possible to have set it a going on true principles. but the contracted, English, half-lettered ideas of Hamilton destroyed that hope in the bud. we can pay off his debt in 15. years: but we can never get rid of his financial system. it mortifies me to be strengthening principles which I deem radically vicious. but this vice is entailed on us by a first error. in other parts of our government I hope we shall be able by degrees to introduce sound principles and make them habitual. what is practicable must often controul what is pure theory; and the habits of the governed determine in a great degree what is practicable. hence the same original principles, modified in practice according to the different habits of different nations, present governments of very different aspects. the same principles reduced to forms of practice accomodated to our habits, and put into forms accomodated to the habits of the French nation, would present governments very unlike each other. I have no doubt but that a great man, thoroughly knowing the habits of France, might so accomodate to them the principles of free government, as to enable them to live free. but in the hands of those who have not this coup d’oeil, many unsuccesful experiments I fear are yet to be tried before they will settle down in freedom & tranquility. I applaud therefore your determination to remain here, where, tho’ for yourself & the adults of your family the dissimilitude of our manners & the difference of tongue will be sources of real unhappiness, yet less so than the horrors & dangers which France would present to you. and as to those of your family still in infancy, they will be formed to the circumstances of the country, and will, I doubt not be happier here than they could have been in Europe under any circumstances. be so good as to make my respectful salutations acceptable to Made. Dupont, and all of your family, and to be assured yourself of my constant and affectionate esteem.
          
            Th: Jefferson
          
        